Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 11/15/2021.
Claims 1-4, 6-8, 10, 12-15, 17, 19-21, 24-26, 38, 39 are currently pending.
As a result of the Amendment submitted 11/15/2021, claims 1-4, 6-8, 10, 12-15, 17, 19-21, 24-26, 38, 39 (renumbered 1-21) are allowed. 
Allowable Subject Matter
Claims1-4, 6-8, 10, 12-15, 17, 19-21, 24-26, 38, 39 (renumbered 1-21) are allowed. The following is an examiner’s statement of reasons for allowance: In the Examiner’s Final Office Action dated 06/24/2021, claim(s) 1, 8, 10, 12-14, 15, 17, 19-21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik (U.S. Patent 6438556 B1). The prior art of record, Malik does not show, suggest, or teach the features of, 
“... creating a bit index for each data segment having a size that is based on a configurable or preset data group unit, wherein each value in the bit index is either a "0" or a "1" to indicate a bit is not set or set; wherein each unique data group unit value has a single corresponding representative bit in the bit index, and the value of the representative bit represents whether the data group unit value is present or not in the data segment based upon whether the value of the representative bit is set...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAU HAI. HOANG
Primary Examiner
Art Unit 2167


/HAU H HOANG/Primary Examiner, Art Unit 2167